              Case 4:20-cv-04340-HSG Document 20 Filed 08/06/20 Page 1 of 2



     SANJIV N. SINGH, A PROFESSIONAL LAW CORPORATION
 1
     Sanjiv N. Singh, Esq. (SBN 193525)
 2   1650 S. Amphlett Blvd. Suite 220
     San Mateo, CA 94402
 3
     Phone: (650) 389‐2255
 4   Email: ssingh@sanjivnsingh.com
 5
     INDRAJANA LAW GROUP, A PROFESSIONAL LAW CORPORATION
 6   Michael Indrajana, Esq. (SBN 258329)
 7   1650 S. Amphlett Blvd. Suite 220
     San Mateo, CA 94402
 8   Phone: (650) 597‐0928
 9   Email: michael@indrajana.com

10   Attorneys for Plaintiff HealthNOW Medical Center, Inc.
11
                                   UNITED STATES DISTRICT COURT
12
                                  NORTHERN DISTRICT OF CALIFORNIA
13

14
     HEALTHNOW MEDICAL CENTER, INC., a                     Case No.: 4:20‐cv‐04340‐HSG
15   California Corporation,
16                        Plaintiff,                       ORDER AS MODIFIED GRANTING
17                                                         PLAINTIFF’S UNOPPOSED EMERGENCY
                            vs.                            ADMINISTRATIVE MOTION FOR RELIEF
18
                                                           REQUESTING COURT FOR EXTENSION
19   STATE FARM GENERAL INSURANCE                          ON BRIEFING SCHEDULE PURSUANT TO
     COMPANY, an Illinois Corporation doing                CIVIL L. R. 7‐11 AND L.R. 6‐3
20   business in California; AND DOES 1 TO 50,
21   INCLUSIVE.

22                        Defendants.                      Judge: Hon. Haywood S. Gilliam, Jr.

23

24
            Upon review of Plaintiff’s Unopposed Administrative Motion, and good cause showing
25
     therefor, it is hereby ordered that Defendant’s Motion to Dismiss pursuant to Rule 12(b)(6) and
26
     the respective briefing schedule is set as follows:
27
     ORDER AS MODIFIED GRANTING PLAINTIFF’S UNOPPOSED EMERGENCY ADMINISTRATIVE MOTION
28   FOR RELIEF REQUESTING COURT FOR EXTENSION ON BRIEFING SCHEDULE PURSUANT TO CIVIL L. R.
                                        7‐11 AND L.R. 6‐3
                                              -1-
             Case 4:20-cv-04340-HSG Document 20 Filed 08/06/20 Page 2 of 2



 1          Defendant will renotice or has already renoticed the hearing for the pending motion to

 2   dismiss on November 12, 2020, at 2:00PM which appears open on the Court’s calendar;

 3          Plaintiff’s Opposition Brief is due on September 21st, 2020; and

 4          Defendant’s Reply Brief is due on October 13th, 2020.

 5          The Court understands that prior to filing this emergency administrative motion,

 6   Plaintiff’s counsel called and spoke discourteously to this Court’s Courtroom Deputy. This is

 7   completely unacceptable. The Court reminds the parties that they are to conduct themselves

 8   with the highest level of decorum and respect for all Court staff, at all times, and the Court will

 9   not tolerate unprofessional behavior, period. The Court will reinforce this point with counsel

10   at the next hearing to be sure there is no confusion.

11          IT IS SO ORDERED.

12

13

14
     DATED: August 6, 2020                            _____________________________________
15                                                    The Honorable Haywood S. Gilliam, Jr.
16                                                    United States District Judge

17

18

19

20

21

22

23

24

25

26

27
     ORDER AS MODIFIED GRANTING PLAINTIFF’S UNOPPOSED EMERGENCY ADMINISTRATIVE MOTION
28   FOR RELIEF REQUESTING COURT FOR EXTENSION ON BRIEFING SCHEDULE PURSUANT TO CIVIL L. R.
                                        7‐11 AND L.R. 6‐3
                                              -2-
